Exhibit 4.5 COHU , INC., ISSUER AND [TRUSTEE], TRUSTEE INDENTURE DATED AS OF , 20 SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS(1) Page ARTICLE 1 DEFINITIONS 1 Section1.01 Definitions of Terms 1 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 3 Section2.01 Designation and Terms of Securities 3 Section2.02 Form of Securities and Trustee’s Certificate 4 Section2.03 Denominations: Provisions for Payment 4 Section2.04 Execution and Authentications 5 Section2.05 Registration of Transfer and Exchange 5 Section2.06 Temporary Securities 6 Section2.07 Mutilated, Destroyed, Lost or Stolen Securities 6 Section2.08 Cancellation 6 Section2.09 Benefits of Indenture 6 Section2.10Authenticating Agent 7 Section2.11 Global Securities 7 ARTICLE 3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 7 Section3.01 Redemption 7 Section3.02 Notice of Redemption 8 Section3.03 Payment Upon Redemption 8 Section3.04 Sinking Fund 8 Section3.05 Satisfaction of Sinking Fund Payments with Securities 8 Section3.06 Redemption of Securities for Sinking Fund 9 ARTICLE 4 COVENANTS 9 Section4.01 Payment of Principal, Premium and Interest 9 Section4.02 Maintenance of Office or Agency 9 Section4.03 Paying Agents 9 Section4.04 Appointment to Fill Vacancy in Office of Trustee 10 Section4.05 Compliance with Consolidation Provisions 10 ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 10 Section5.01 Company to Furnish Trustee Names and Addresses of Securityholders 10 Section5.02 Preservation Of Information; Communications With Securityholders 10 Section5.03 Reports by the Company 10 Section5.04 Reports by the Trustee 10 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 11 Section6.01 Events of Default 11 Section6.02 Collection of Indebtedness and Suits for Enforcement by Trustee 11 Section6.03 Application of Moneys Collected 12 Section6.04 Limitation on Suits 12 Section6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver 13 Section6.06 Control by Securityholders 13 Section6.07 Undertaking to Pay Costs 13 ARTICLE 7 CONCERNING THE TRUSTEE 13 Section7.01 Certain Duties and Responsibilities of Trustee 13 Section7.02 Certain Rights of Trustee 14 Section7.03 Trustee Not Responsible for Recitals or Issuance or Securities 15 Section7.04May Hold Securities 15 Section7.05 Moneys Held in Trust 15 Section7.06 Compensation and Reimbursement 15 Section7.07 Reliance on Officer’s Certificate 15 Section7.08 Disqualification; Conflicting Interests 15 Section7.09 Corporate Trustee Required; Eligibility 15 Section7.10 Resignation and Removal; Appointment of Successor 16 Section7.11 Acceptance of Appointment By Successor 16 Section7.12 Merger, Conversion, Consolidation or Succession to Business 17 Section7.13 Preferential Collection of Claims Against the Company 17 Section7.14 Notice of Default 17 ARTICLE 8 CONCERNING THE SECURITYHOLDERS 17 Section8.01 Evidence of Action by Securityholders 17 Section8.02 Proof of Execution by Securityholders 17 Section8.03 Who May be Deemed Owners 18 Section8.04 Certain Securities Owned by Company Disregarded 18 Section8.05 Actions Binding on Future Securityholders 18 ARTICLE 9 SUPPLEMENTAL INDENTURES 18 Section9.01 Supplemental Indentures Without the Consent of Securityholders 18 Section9.02 Supplemental Indentures With Consent of Securityholders 19 Section9.03 Effect of Supplemental Indentures 19 Section9.04 Securities Affected by Supplemental Indentures 19 Section9.05 Execution of Supplemental Indentures 19 ARTICLE 10 SUCCESSOR ENTITY 20 Section10.01 Company May Consolidate, Etc 20 Section10.02 Successor Entity Substituted 20 Section10.03 Evidence of Consolidation, Etc 20 ARTICLE 11 SATISFACTION AND DISCHARGE 20 Section11.01 Satisfaction and Discharge of Indenture 20 Section11.02 Discharge of Obligations 20 Section11.03 Deposited Moneys to be Held in Trust 21 Section11.04 Payment of Moneys Held by Paying Agents 21 Section11.05 Repayment to Company 21 ARTICLE 12 IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 21 Section12.01 No Recourse 21 ARTICLE 13 MISCELLANEOUS PROVISIONS 21 Section13.01 Effect on Successors and Assigns 21 Section13.02 Actions by Successor 21 Section13.03 Surrender of Company Powers 21 Section13.04 Notices 22 Section13.05 Governing Law 22 Section13.06 Treatment of Securities as Debt 22 Section13.07 Certificates and Opinions as to Conditions Precedent 22 Section13.08 Payments on Business Days 22 Section13.09 Conflict with Trust Indenture Act 22 Section13.10 Counterparts 22 Section13.11 Separability 22 Section13.12 Compliance Certificates 22 ARTICLE 14 SUBORDINATION OF SECURITIES 23 Section14.01 Subordination Terms 23 This Table of Contents does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. INDENTURE INDENTURE, dated as of [•
